UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1426


ANDRE J. MCSWAIN,

                        Plaintiff – Appellant,

          v.

LAURENE POWELL JOBS; APPLE INC; GOOGLE INC.,

                        Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00890-CCE-JLW)


Submitted:   September 25, 2014        Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Andre J. McSwain, Appellant Pro Se. William Andrew Copenhaver,
Ronald R. Davis, James Aaron Dean, WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Winston-Salem, North Carolina; Rodrick John Enns,
ENNS & ARCHER, LLP, Winston-Salem, North Carolina; Jacqueline
Elizabeth Young, PERKINS COIE LLP, San Francisco, California,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre      McSwain            appeals          the       district        court’s     order

dismissing       his   complaint           for        failure        to      state    a    claim   and

denying his self-styled motions to strike, its order denying his

motions    to    alter     or    amend          and      for     sanctions,          and   its   order

denying    his    motion        for       recusal         of     the    magistrate         judge   and

district    judge      assigned           to    his       case.        For     the    reasons      that

follow, we affirm in part and dismiss in part.

            First, we conclude that we lack jurisdiction over the

district court’s underlying dismissal order, because McSwain’s

notice of appeal was not timely as to that order.                                         See Fed. R.

App. P. 4(a)(1)(A), (a)(5), (a)(6).                              “[T]he timely filing of a

notice     of     appeal        in    a        civil        case        is     a     jurisdictional

requirement.”          Bowles        v.    Russell,            551     U.S.    205,       214   (2007).

McSwain’s motion for reconsideration, appropriately construed as

a Fed. R. Civ. P. 60(b) motion, see In re Burnley, 988 F.2d 1, 3

(4th Cir. 1992), was not effective to toll the appeal period

from the underlying judgment.                        See Fed. R. App. P. 4(a)(4)(A).

Accordingly, we dismiss this portion of the appeal for lack of

jurisdiction.

            Turning        to     the          denial       of       McSwain’s        post-judgment

motions, we limit appellate review to those issues raised in the

informal    brief.         4th       Cir.       R.       34(b).        We     conclude      that    the

district court did not abuse its discretion in determining that

                                                     2
McSwain    failed     to      make     the   requisite         showing    for    Rule    60(b)

relief or for recusal.                 See Cent. Tel. Co. of Va. v. Sprint

Commc’ns Co. of Va., 715 F.3d 501, 515 (4th Cir.) (standard of

review    for   recusal        decisions),           cert.    denied,    134     S.   Ct.     423

(2013); Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en

banc)    (standard       of    review      for       Rule    60(b)    motions);       Belue    v.

Leventhal,      640   F.3d      567,       572-74      (4th    Cir.    2011)     (discussing

requirements for judicial recusal); Dowell v. State Farm Fire &

Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (describing

requirements       for        relief     under        Rule     60(b)).          Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the district court’s rulings in these orders.                            We dispense with

oral    argument      because        the     facts      and    legal     contentions          are

adequately      presented       in     the    materials        before     this    court       and

argument would not aid the decisional process.


                                                                         AFFIRMED IN PART;
                                                                         DISMISSED IN PART




                                                 3